DAVIS, Judge.
Andrew Sanchez challenges the circuit court’s denial after a hearing of his Florida Rule of Criminal Procedure 3.850 motion that alleged prosecutorial misconduct for comments made during the State’s closing argument. He argues that new case law entitles him to relief. However, because the case law cited by Sanchez does not reflect a new statement of the law, we affirm the trial court’s denial of his rule 3.850 motion.
Furthermore, any ineffective assistance of trial counsel claim that Sanchez might have raised in a 3.850 motion under Nahm v. State, 760 So.2d 253 (Fla. 2d DCA 2000), is now time-barred, unless he can demonstrate his entitlement to a belated 3.850 motion pursuant to Medrano v. State, 748 So.2d 986 (Fla.1999).
Affirmed.
BLUE, C.J., and STRINGER, J„ concur.